DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters are not mentioned in the description: 671, 672, 673, 674, 675, 773, 775, 911 and 912.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhara et al. (US Publication  No. 2003/0213107).
Regarding claim 1, Mizuhara et al. discloses a slide fastener comprising: 

at least one slider (7) for opening and closing the pair of fastener stringers (see Fig. 1); and 
a stop member (6) attached to the side-edges of the fastener tapes at a position adjacent to the series of fastener elements (see annotated Figs. 2 and 3), 
wherein at least one of the following conditions (i)-(iii) are satisfied: 
(i) the stop member has at least one thinned portion having a thickness less than a thickness of the fastener element and/or at least one through-hole extending through the stop member in an up-down direction, the thinned portion and/or the through-hole being configured to allow the stop member to be produced through remolding of one or more fastener elements; 
(ii) the stop member has at least one thinned portion having a thickness less than a thickness of the fastener element and/or at least one through-hole extending through the stop member in an up-down direction, the stop member having a mass in accordance with a mass of one fastener element or a total mass of two or more fastener elements; 
(iii) the stop member has at least one thinned portion having a thickness less than a thickness of the fastener element and/or at least one through-hole extending through the stop member in an up-down direction, an area of the thinned portion and/or the through-hole in an upper or lower surface of the stop member is equal to or greater than one quarter of an entire area of the upper or lower surface of the stop member (see annotated Figs. 2 and 3).  
Regarding claim 2, Mizuhara et al. discloses, wherein the stop member has a thick portion at least partially enclosing the thinned portion or the through-hole (see annotated Figs. 2 and 3).  
Regarding claim 3, Mizuhara et al. discloses, wherein the thick portion includes or configures an outer peripheral wall of the stop member (see annotated Figs. 2 and 3).  
Regarding claim 6, Mizuhara et al. discloses, wherein the stop member is made of a same material as the fastener elements and has a same color as the fastener elements (see paragraph [0044], lines 9-13).  
Regarding claim 9, Mizuhara et al. discloses, wherein the stop member includes a quasi-element portion partially shaped like the fastener element (see annotated Fig. 2).  
Regarding claim 10, Mizuhara et al. discloses, wherein the quasi-element portion has a groove that extends in a front-rear direction that is a same direction as a movement direction of the slider (see annotated Fig. 3).  
Regarding claim 11, Mizuhara et al. discloses, wherein the quasi-element portion includes a portion shaped like a front-half of the fastener element provided that the fastener element is partitioned into front and rear halves arranged along a front-rear .

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (JPS59212215 cited by applicant).
Regarding claim 12, Okada discloses a method of producing a stop member for a slide fastener, the method comprising: 
providing adjacently-arranged two or more fastener elements (3) of a plurality of fastener elements (3) between upper (10) and lower (5) molds, the plurality of fastener elements (3) being arranged with interspaces along a side-edge of a fastener tape (2) in at least one fastener stringer (1) (see Figs. 1 and 4); 
softening or melting said two or more fastener elements (3) provided between the upper (10) and lower (5) molds by heat transmitted from the upper (10) mold and/or the lower (5) mold (see Figs. 1 and 4); 
cooling softened or melted material inside a cavity (8, 15) defined by the upper (10) and lower(5)  molds to obtain a stop member (21) shaped in accordance with the cavity (see Figs. 1, 4 and 5).  
Regarding claim 13, Okada discloses, wherein the cavity (8, 15) is shaped to form at least one thinned portion (23) and/or at least one through-hole at said two or more fastener elements such that the interspace between the fastener elements is filled by the softened or melted material (see Figs. 1, 4 and 5).  
Regarding claim 14, Okada discloses a mold device for producing a stop member of a slide fastener, the device comprising: 
top (10) and lower (5) molds to form a cavity (8, 15) configured to reshape adjacently-arranged two or more fastener elements (3) of a plurality of fastener elements (3) arranged with interspaces along a side-edge of a fastener tape (2) in at least one fastener stringer (1) (see Fig. 1 and 4), 
wherein said cavity (8, 15) is shaped to form at least one thinned portion (23) and/or at least one through-hole at said two or more fastener elements (3) and to fill the interspace between said two or more fastener elements(3) with softened or melted material thereof (see Figs. 4-6).  

Allowable Subject Matter

Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    815
    679
    media_image1.png
    Greyscale







Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677